DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          






                     NO. 12-05-00010-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


PETROFAC LIMITED AND  
AYMAN ASFARI,                                              §     APPEAL FROM THE 7TH
APPELLANTS

V.                                                                         §     JUDICIAL DISTRICT COURT OF

GERRIT E.H. VERBEEK AND
ANN G. VERBEEK,                                           §     SMITH COUNTY, TEXAS
APPELLEES




MEMORANDUM OPINION
PER CURIAM
            Appellants and Appellees have filed a joint motion to dismiss this appeal.  In their motion,
the parties represent that they have reached an agreement that disposes of all issues presented for
appeal.  Because Appellants and Appellees have met the requirements of Texas Rule of Appellate
Procedure 42.1(a)(2), the motion is granted, and the appeal is dismissed. 
Opinion delivered May 18, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.





(PUBLISH)